Case 20-41308           Doc 120       Filed 03/13/20 Entered 03/13/20 09:37:53                     Main Document
                                                  Pg 1 of 5


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                )    Chapter 11
                                                           )
     FORESIGHT ENERGY LP, et al.,                          )    Case No. 20-41308-659
                                                           )
                             Debtors.                      )    Jointly Administered
                                                           )
                                                           )    Related Docket No.: 12

                  INTERIM ORDER (A) AUTHORIZING PAYMENT OF
          PREPETITION TAXES AND FEES AND (B) GRANTING RELATED RELIEF

                    Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

 possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an interim

 order (this “Interim Order”), pursuant to sections 105(a), 363, 507(a)(8), and 541 of the

 Bankruptcy Code and Bankruptcy Rules 6003 and 6004, (a) authorizing the Debtors to remit and

 pay Taxes and Fees accrued before the Petition Date that are or will become payable during these

 chapter 11 cases, including those obligations subsequently determined upon audit or otherwise to

 be owed for periods before the Petition Date, and (b) granting related relief, all as more fully

 described in the Motion; and it appearing that this Court has jurisdiction to consider the Motion

 pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the United

 States District Court for the Eastern District of Missouri; and it appearing that venue of the

 Debtors’ chapter 11 cases and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

 and 1409; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b);

 and it appearing that proper and adequate notice of the Motion has been given and that no other or

 further notice is necessary; and a hearing having been held to consider the relief requested in the




 1
       All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
Case 20-41308           Doc 120   Filed 03/13/20 Entered 03/13/20 09:37:53              Main Document
                                              Pg 2 of 5


 Motion; and upon consideration of the First Day Declarations; and upon the record of the hearing

 and all of the proceedings had before the Court; and the Court having found and determined that

 the relief sought in the Motion is in the best interests of the Debtors, their estates, their creditors

 and all other parties in interest; and that the legal and factual bases set forth in the Motion establish

 just cause for the relief granted herein; and after due deliberation and sufficient cause appearing

 therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.      The Motion is GRANTED on an interim basis to the extent set forth herein.

                   2.      The Debtors are authorized pursuant to sections 105(a), 363, 507(a)(8), and

 541 of the Bankruptcy Code, to pay or remit all Taxes and Fees described in the Motion that

 accrued before the Petition Date, including all Taxes and Fees subsequently determined upon audit

 or otherwise to be owed for periods before the Petition Date, in an interim amount not to exceed

 $5,000,000.

                   3.      All applicable banks and other financial institutions are hereby authorized

 to receive, process, honor and pay any and all checks, drafts, wires, check transfer requests,

 automated clearing house transfers and other payment orders drawn or issued by the Debtors under

 this Interim Order, whether presented or issued before or after the Petition Date to the extent the

 Debtors have good funds standing to their credit with such bank or other financial institution. Such

 banks and financial institutions are authorized to rely on representations of the Debtors as to which

 checks, electronic funds transfer requests, and payment orders are authorized to be paid pursuant

 to this Interim Order without any duty of further inquiry and without liability for following the

 Debtors’ instructions.




                                                    2
 Doc#: US1:13615181v5
Case 20-41308           Doc 120   Filed 03/13/20 Entered 03/13/20 09:37:53          Main Document
                                              Pg 3 of 5


                   4.      The Debtors are authorized to issue postpetition checks, or to affect

 postpetition fund transfer requests, in replacement of any checks or fund transfer requests that are

 dishonored as a consequence of these chapter 11 cases with respect to prepetition amounts owed

 in connection with any Taxes and Fees.

                   5.      Notwithstanding anything in the Motion or this Interim Order to the

 contrary, any payment made or action taken by any of the Debtors pursuant to the authority granted

 herein, as well as the exercise of any and all rights and authorizations granted or approved

 hereunder, shall be subject in all respects to, as applicable: (a) the orders approving the Debtors’

 use of cash collateral and/or postpetition debtor-in-possession financing facilities (collectively,

 the “DIP Orders”); (b) other documentation governing the Debtors’ use of cash collateral and

 postpetition financing facilities; (c) the Budget (as defined in the DIP Orders); and (d) the terms

 and conditions set forth in the Restructuring Support Agreement (as defined in the DIP Orders).

 To the extent there is any inconsistency between the terms of any of the DIP Orders and this Interim

 Order, the terms of the DIP Order (or DIP Orders, as applicable) shall control.

                   6.      Notwithstanding the relief granted in this Interim Order and any actions

 taken pursuant to such relief, nothing contained in the Motion or this Interim Order or any payment

 made pursuant to this Interim Order shall constitute, nor is it intended to constitute: (a) an

 admission as to the validity or priority of any claim or lien (or the priority thereof) against the

 Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to subsequently dispute or

 contest such claim or lien on any grounds, (c) a promise or requirement to pay any claim, (d) an

 implication or admission that any particular claim is of a type specified or defined in this Interim

 Order or the Motion, (e) a request or authorization to assume or adopt any agreement, contract, or




                                                   3
 Doc#: US1:13615181v5
Case 20-41308            Doc 120    Filed 03/13/20 Entered 03/13/20 09:37:53            Main Document
                                                Pg 4 of 5


 lease under section 365 of the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party

 in interest’s rights under the Bankruptcy Code or applicable law.

                   7.       Notice of the Motion as provided therein is hereby deemed good and

 sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

 Bankruptcy Rules are satisfied by such notice.

                   8.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Interim Order shall be immediately effective upon its entry.

                   9.       The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

 the relief sought by the Motion is necessary to avoid immediate and irreparable harm.

                   10.      No later than two (2) business days after the date of this Interim Order, the

 Debtors shall serve on the Notice Parties (a) a copy of the Interim Order and (b) a notice scheduling

 a final hearing on the Motion, on April 3, 2020, at 10:00 a.m. (prevailing Central Time) in

 Courtroom 7-North, and shall file a certificate of service no later than twenty-four (24) hours after

 service.

                                                                  KATHY A. SURRATT-STATES
                                                                   Chief U.S. Bankruptcy Judge
 DATED: March 13, 2020
 St. Louis, Missouri
 jjh




                                                      4
 Doc#: US1:13615181v5
Case 20-41308     Doc 120    Filed 03/13/20 Entered 03/13/20 09:37:53   Main Document
                                         Pg 5 of 5


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
